Citation Nr: 1040212	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-27 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to November 
1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision, by the Columbia, South 
Carolina RO.  The RO denied claims of service connection for a 
duodenal ulcer, asthma, arteriosclerotic heart disease, and 
prostate cancer.  By a March 2010 decision, the Board denied each 
of these claims except for the claim of service connection for a 
duodenal ulcer.  The ulcer claim was remanded for additional 
development.

The RO previously characterized the current claim as a claim to 
reopen prior final adjudications.  As noted in a January 2008 
remand, the Board finds that that characterization is not 
appropriate.  The RO denied service connection for a duodenal 
ulcer in September 1963.  However, the notice letter sent to the 
Veteran in connection with that adjudication did not clearly 
communicate that fact.  As a result, the September 1963 
adjudication of that claim cannot properly be regarded as final.  
See 38 C.F.R. § 3.103 (1963) (requiring, among other things, that 
a claimant be informed of the outcome of his claim for VA 
benefits, and the reason(s) therefor); Ingram v. Nicholson, 21 
Vet. App. 232 (2007) (holding that an RO's denial of a claim can 
become final only after the claimant has been furnished notice 
from which he can reasonably deduce that the claim has been 
adversely adjudicated).  

In January 2005, the RO again denied service connection for a 
duodenal ulcer.  The Veteran did not appeal that decision.  
However, he did submit additional evidence in May 2005.  Because 
the evidence was submitted less than one year after he was 
notified of the information and evidence necessary to 
substantiate his claim, and prior to the expiration of the period 
for filing an appeal, see 38 C.F.R. §§ 20.201, 20.302 (2004), the 
RO was required to readjudicate the claims.  See, e.g., 38 C.F.R. 
§ 3.159(b) (2007) (if a claimant does not respond to a notice 
provided under the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007) within 30 days, VA may decide the claim; if VA does so, 
however, and the claimant subsequently provides evidence within 
one year of the date of the notice, VA must readjudicate the 
claim); Jennings v. Mansfield, 509 F.3d 1362 (2007) (holding that 
a claim becomes final and subject to reopening only after the 
period for appeal has run; any interim submissions before 
finality "must be considered by the VA as part of the original 
claim").  The RO did so on two occasions, both in May 2005, and a 
notice of disagreement was thereafter received in March 2006, 
within one year thereof.  Accordingly, the Board finds that the 
current claim is best viewed as an original claim, rather than as 
an application to reopen a prior final adjudication.  

In October 2007, the Veteran offered testimony at a hearing 
before the undersigned Veterans Law Judge, sitting at the RO.  A 
transcript of that hearing has been associated with the claims 
folder.  

The Board notes that, in October 2010, the Veteran's 
representative submitted additional medical evidence directly to 
the Board, without a waiver of initial RO consideration of the 
evidence.  However, the evidence consists of a copy of a EGD 
performed in October 2009 as well as copies of receipts showing 
payments for doctor's visits, all of which were already of record 
and considered by the RO (as reflected in an August 2010 
supplemental statement of the case (SSOC)).  Under these 
circumstances, the evidence is not considered additional evidence 
requiring a remand pursuant to 38 C.F.R. § 20.1304 (2010)  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 
2002).  


FINDING OF FACT

The Veteran's duodenal ulcer, which was first manifested years 
after service separation, is not related to active military 
service.  


CONCLUSION OF LAW

The Veteran does not have a duodenal ulcer that is the result of 
disease or injury incurred in or aggravated by active military 
service; nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in November 2004 from the RO to the Veteran, which 
was issued prior to the RO decisions in January 2005 and May 
2005.  Additional letters were issued in January 2008, April 
2009, April 2010, and June 2010.  Those letters informed the 
Veteran of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  Therefore, the Board is 
satisfied that the RO has complied with the duty-to-assist 
requirements of the VCAA and the implementing regulations.  
Neither the Veteran nor his representative has contended that any 
evidence relative to the issue decided herein is absent from the 
record.  The Board notes that a review of the Veteran's service 
records contains no evidence of a duodenal ulcer condition, and 
the Veteran has provided no information regarding the etiology of 
this disorder.  Therefore, it is not necessary for VA to schedule 
the Veteran for an examination.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence.  Therefore, no useful purpose 
would be served in remanding these matters for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Court has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual Background

The Veteran served on active duty from December 1951 to November 
1953.  The service treatment records (STRs) do not reflect any 
complaints, findings or diagnoses of a duodenal ulcer.  The STRs 
show that the Veteran was seen in February 1952 for complaints of 
pain in the right lower quadrant of the abdomen; he denied any 
previous similar episodes.  The diagnosis was acute appendicitis.  
On the occasion of the separation examination, dated in November 
1953, clinical evaluation of the abdomen and viscera was normal.  

An initial VA examination, conducted in September 1954, was 
negative for any complaints of or findings of a gastrointestinal 
(GI) disorder, including duodenal ulcer.  

Of record is a private medical statement, dated in September 
1963, wherein the physician noted that the Veteran was seen for 
cramp-like pain in the middle abdomen; he reported that he had 
had the pain for the past 18 months.  The diagnosis was chronic 
duodenal ulcer.  

A VA hospital summary, dated in April 1963, indicated that the 
Veteran was admitted to a hospital with vague upper 
gastrointestinal tract complaints.  An upper gastrointestinal 
(UGI) series revealed a definite deformity of the duodenal cap 
with a suggestion of a small crater.  

On the occasion of a VA examination in July 1964, the Veteran 
indicated that he had had trouble with his stomach for the past 2 
years.  The diagnosis was duodenal ulcer.  A subsequent VA 
examination in March 1966 reported a similar diagnosis.  
Following a VA examination in September 1969, the examiner 
reported a history of duodenal ulcer.  

Medical evidence of record from November 1978 to September 1980, 
including VA as well as private treatment reports, show treatment 
for a duodenal ulcer.  In November 1978, the Veteran was 
hospitalized at a private facility with a diagnosis of ulcer 
disease with gastrointestinal bleeding.  A physical examination 
in April 1979 reported a diagnosis of duodenal ulcer disease with 
bleeding.  During a VA clinical visit in September 1980, it was 
noted that the Veteran had a history of duodenal ulcer by UGI in 
1973.  Following an examination, active peptic ulcer disease was 
to be ruled out.  

VA progress notes dated from August 2003 through October 2004 
show that the Veteran received treatment for variously diagnosed 
gastrointestinal disorders, including gastroesophageal reflux 
disease (GERD) and H pylori infection.  Among these records is a 
letter to the Veteran from a VA gastroenterology clinic, 
indicating that the biopsies of his stomach and esophagus taken 
on December 2003 revealed evidence of inflammation of the end of 
the esophagus (esophagitis) as well as an infection of the 
stomach with a germ that has most likely been present since 
childhood.  

Of record are multiple lay statements, dated in December 2004, 
April 2005, and June 2005, attesting to the fact that the Veteran 
has had stomach problems and has been in and out of the hospital 
for such problems since his discharge from military service.  

VA progress notes dated from August 2005 through March 2006 show 
that the Veteran received treatment for variously diagnosed 
gastrointestinal disorders, including gastroesophageal reflux 
disease (GERD), H pylori infection, and peptic ulcer disease.  

At his personal hearing in October 2007, the Veteran indicated 
that he did not have any stomach problems or ulcer prior to 
entering military service.  The Veteran reported that, during 
service, he developed stomach pain; he noted that the pain turned 
out to be an attack of appendicitis.  The Veteran contended that 
the surgery for his appendicitis caused him to develop the 
duodenal ulcer.  The Veteran indicated that he subsequently 
developed bleeding in his stomach as a result of the duodenal 
ulcer.  The Veteran stated that he felt that he developed the 
ulcer during a period of hospitalization at a VA hospital in 
1964.  

In response to a request for medical records, dated in January 
2008, the Social Security Administration indicated that the 
medical records pertaining to the Veteran had been destroyed.  

VA progress notes dated from March 2008 through September 2009 
show that the Veteran received treatment for variously diagnosed 
gastrointestinal disorders, including gastroesophageal reflux 
disease (GERD), H pylori infection, and peptic ulcer disease.  

Received in July 2010 were VA progress notes dated from May 2000 
to January 2010 which show that the Veteran continues to receive 
clinical attention and treatment for gastrointestinal disorders, 
including a history of peptic ulcer disease status post Bilroth I 
anastomosis and dyspepsia.  The records indicate that the Veteran 
underwent an EGD in October 2009, which revealed anastomotic 
ulcer; it was negative for H. pylori.  Also received in July 2010 
were copies of receipts of payments for doctor's visits and 
prescriptions.  

III.  Analysis

Service connection is warranted for disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"--the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

Where a Veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as peptic ulcers 
(gastric or duodenal), to a degree of 10 percent or more within 
one year from separation from service, such diseases may be 
presumed to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

When, after consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree of 
disability, or any other point, such doubt will be resolved in 
favor of the claimant.  By reasonable doubt is meant one which 
exists because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for a duodenal ulcer.  
The Veteran's service treatment records do not show that he was 
diagnosed as having a duodenal ulcer during active service.  The 
medical evidence also does not show any diagnosis or 
manifestation of a duodenal ulcer during the first post-service 
year (i.e., by November 1954).  Thus, the Board finds that 
service connection for a duodenal ulcer on a presumptive basis is 
not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran also is not entitled to service connection for a 
duodenal ulcer on a direct service connection basis.  The medical 
evidence shows that, following service separation, the Veteran 
was not seen for a duodenal ulcer until April 1963, almost 10 
years after service, when a VA upper GI series showed a definite 
deformity of the duodenal cap with a suggestion of a small 
crater.  There was no record of any complaint, let alone 
treatment, involving the Veteran's condition for many years, 
which is a significant fact in this case.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints).  Treatment records show 
that the Veteran continued to receive treatment for ulcer 
disease, but they do not show continuity of symptoms until, as 
noted above, nearly a decade after military service.  Moreover, 
there is no competent evidence linking any ulcer disease to an 
event or incident of active service.  

The Board acknowledges that the Veteran has submitted statements 
indicating that he has suffered from a GI condition, in 
particular duodenal ulcer, that is related to his period of 
military service.  In this regard, the Veteran is indeed 
competent to report symptoms of stomach pain and cramping.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); See also 38 C.F.R. 
§ 3.159(a) (2).  However, the Veteran's lay contentions are not 
consistent with the other evidence of record, or absence of 
records, especially the STRs that show no problems suggestive of 
the onset of any sort of ulcer disease.  His contention that 
ulcer disease was caused by the in-service bout with appendicitis 
is without support in the medical evidence.  Indeed, there is no 
suggestion, except for the Veteran's uncorroborated assertion, 
that his in-service appendectomy had any role in the development 
of a duodenal ulcer.  Absent the presentation of information 
beyond the speculative assertion by the Veteran, it may not be 
said that there is any indication that ulcer disease is related 
to an event coincident with service.  Accordingly, service 
connection for a duodenal ulcer is not warranted.  

The Board concludes that there is no evidence relating the 
Veteran's duodenal ulcer, first manifest many years after 
service, to his military service or to any event therein.  The 
Board thus finds that the preponderance of the evidence is 
against the claim, and service connection must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990)  


ORDER

Service connection for a duodenal ulcer is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


